USCA4 Appeal: 21-1839    Doc: 85         Filed: 12/22/2022   Pg: 1 of 35




                                              PUBLISHED

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT


                                              No. 21-1839


        WILD VIRGINIA; VIRGINIA WILDERNESS COMMITTEE; UPSTATE
        FOREVER; SOUTH CAROLINA WILDLIFE FEDERATION; NORTH
        CAROLINA WILDLIFE FEDERATION; NATIONAL TRUST FOR HISTORIC
        PRESERVATION;      MOUNTAINTRUE;     HAW   RIVER   ASSEMBLY;
        HIGHLANDERS FOR RESPONSIBLE DEVELOPMENT; DEFENDERS OF
        WILDLIFE; COWPASTURE RIVER PRESERVATION ASSOCIATION;
        CONGAREE RIVERKEEPER; THE CLINCH COALITION; CLEANAIRE NC,
        f/k/a CLEAN AIR CAROLINA; CAPE FEAR RIVER WATCH; ALLIANCE FOR
        THE SHENANDOAH VALLEY; ALABAMA RIVERS ALLIANCE,

                   Plaintiffs – Appellants,

        v.

        COUNCIL ON ENVIRONMENTAL QUALITY; BRENDA MALLORY, in her
        official capacity as Chair of the Council on Environmental Quality,

                   Defendants – Appellees,

        and

        AMERICAN FARM BUREAU FEDERATION; AMERICAN PETROLEUM
        INSTITUTE; AMERICAN ROAD AND TRANSPORTATION BUILDERS
        ASSOCIATION; CHAMBER OF COMMERCE OF THE UNITED STATES OF
        AMERICA,

                   Intervenors/Defendants – Appellees,

        and

        AMERICAN FUEL AND PETROCHEMICAL MANUFACTURERS; FEDERAL
        FOREST RESOURCE COUNCIL; AMERICAN FOREST RESOURCE
        COUNCIL; INTERSTATE NATURAL GAS ASSOCIATION OF AMERICA;
        NATIONAL CATTLEMEN’S BEEF ASSOCIATION,
USCA4 Appeal: 21-1839         Doc: 85       Filed: 12/22/2022   Pg: 2 of 35




                       Intervenors/Defendants.

        ------------------------------

        AMMD PINE GROVE PROJECT; IOWA CITIZENS FOR COMMUNITY
        IMPROVEMENT; ANIMAL LEGAL DEFENSE FUND; INSTITUTE FOR
        AGRICULTURE AND TRADE POLICY; WATERKEEPERS ALLIANCE, INC.;
        WATERKEEPERS CHESAPEAKE, INC.; HUMANE SOCIETY OF THE
        UNITED STATES,

                         Amici Supporting Appellants.


        Appeal from the United States District Court for the Western District of Virginia, at
        Charlottesville. James P. Jones, Senior District Judge. (3:20-cv-00045-JPJ-PMS)


        Argued: October 26, 2022                                   Decided: December 22, 2022


        Before AGEE and WYNN, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Affirmed by published opinion. Judge Wynn wrote the opinion, in which Judge Agee and
        Senior Judge Motz joined.


        ARGUED: Kimberley Hunter, SOUTHERN ENVIRONMENTAL LAW CENTER,
        Chapel Hill, North Carolina, for Appellants. Allen M. Brabender, UNITED STATES
        DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees. Michael B. Kimberly,
        MCDERMOTT, WILL & EMERY, LLP, Washington, D.C., for Intervenor. ON BRIEF:
        Sam Evans, Nicholas S. Torrey, Megan Kimball, Alex Hardee, SOUTHERN
        ENVIRONMENTAL LAW CENTER, Chapel Hill, North Carolina, for Appellants. Jean
        Williams, Deputy Assistant Attorney General, Clare Boronow, Gregory M. Cumming,
        Environment and Natural Resources Division, UNITED STATES DEPARTMENT OF
        JUSTICE, Washington, D.C.; Justin Pidot, General Counsel, Amy Beth Coyle, Deputy
        General Counsel, COUNCIL ON ENVIRONMENTAL QUALITY, Washington, D.C., for
        Appellees Council on Environmental Quality and Brenda Mallory. Tara S. Morrissey,
        Tyler S. Badgley, UNITED STATES CHAMBER LITIGATION CENTER, Washington,
        D.C., for Appellee Chamber of Commerce of the United States of America. Charles
        Seidell, MCDERMOTT WILL & EMERY LLP, Washington, D.C., for Intervenors-
        Defendants-Appellees. Nick Goldstein, AMERICAN ROAD & TRANSPORTATION


                                                        2
USCA4 Appeal: 21-1839    Doc: 85        Filed: 12/22/2022   Pg: 3 of 35




        BUILDERS ASSOCIATION, Washington, D.C., for Appellee American Road &
        Transportation Builders Association. Ellen Steen, Travis Cushman, AMERICAN FARM
        BUREAU FEDERATION, Washington, D.C., for Appellee American Farm Bureau
        Federation. Wyatt G. Sassman, UNIVERSITY OF DENVER ENVIRONMENTAL LAW
        CLINIC, Denver, Colorado, for Amici Iowa Citizens for Community Improvement, et al.
        Cale Jaffe, Environmental Law and Community Engagement Clinic, UNIVERSITY OF
        VIRGINIA SCHOOL OF LAW, Charlottesville, Virginia, for Amicus The AMMD Pine
        Grove Project.




                                                    3
USCA4 Appeal: 21-1839       Doc: 85         Filed: 12/22/2022      Pg: 4 of 35




        WYNN, Circuit Judge:

               Plaintiffs, a group of seventeen environmental organizations, sued the Council on

        Environmental Quality in July 2020 related to the Trump Administration’s promulgation

        of a final rule that affected how federal agencies would conduct reviews under the National

        Environmental Policy Act.

               The wisdom of those policy changes is not before us. As a matter of fact, we have

        no license to consider the merits of the challenge to the rulemaking. The only question

        before us is whether the district court had jurisdiction to consider this particular challenge,

        as Plaintiffs have chosen to frame it, at this stage. We agree with the district court that it

        did not.

                                                      I.

                                                      A.

               In 1969, Congress passed the National Environmental Policy Act (“NEPA”) in

        recognition of “the profound impact of man’s activity on the interrelations of all

        components of the natural environment” and with the goals of “declar[ing] a national policy

        which will encourage productive and enjoyable harmony between man and his

        environment,” “promot[ing] efforts which will prevent or eliminate damage to the

        environment and biosphere and stimulate the health and welfare of man,” and “enrich[ing]

        the understanding of the ecological systems and natural resources important to the Nation.”

        42 U.S.C. §§ 4321, 4331(a). Considering those principles, Congress asserted that “it is the

        continuing responsibility of the Federal Government to use all practicable means,

        consistent with other essential considerations of national policy, to improve and coordinate


                                                           4
USCA4 Appeal: 21-1839      Doc: 85          Filed: 12/22/2022     Pg: 5 of 35




        Federal plans, functions, programs, and resources to the end that the Nation may” properly

        balance environmental, health, historic, economic, and other concerns. Id. § 4331(b).

               Unlike other environmental statutes of the era, however, NEPA does not contain

        substantive environmental requirements or direct particular outcomes. Rather, the heart of

        NEPA is a procedural requirement that “all agencies of the Federal Government” must

        include a “detailed” environmental impact statement “in every recommendation or report

        on proposals for legislation and other major Federal actions significantly affecting the

        quality of the human environment.” Id. § 4332(2)(C). These environmental impact

        statements serve as “democratic decisionmaking tool[s]” that provide information to both

        the agencies undertaking them and the general public. N.C. Wildlife Fed’n v. N.C. Dep’t of

        Transp., 677 F.3d 596, 603 (4th Cir. 2012) (quoting Or. Nat. Desert Ass’n v. Bureau of

        Land Mgmt., 625 F.3d 1092, 1121 n.24 (9th Cir. 2010)). “The informational role of an

        [environmental impact statement] is to give the public the assurance that the agency has

        indeed considered environmental concerns in its decisionmaking process, and, perhaps

        more significantly, provide a springboard for public comment in the agency

        decisionmaking process itself.” Dep’t of Transp. v. Pub. Citizen, 541 U.S. 752, 768 (2004)

        (internal quotation marks, alterations, and citation omitted).

               To further these goals, NEPA established the Council on Environmental Quality

        (“CEQ”) within the Executive Office of the President. 42 U.S.C. § 4342. CEQ has the

        authority to promulgate regulations implementing NEPA. See 40 C.F.R. § 1500.1(b) (citing

        42 U.S.C. § 4332(2)). Other agencies—those that will actually be undertaking NEPA




                                                         5
USCA4 Appeal: 21-1839      Doc: 85        Filed: 12/22/2022     Pg: 6 of 35




        reviews related to proposed federal actions—then promulgate their own regulations,

        consistent with CEQ’s. See 40 C.F.R. § 1507.1, .3.

              Before 2020, CEQ’s NEPA regulations had remained virtually unchanged since

        1978. Wild Va. v. Council on Env’t Quality, No. 3:20CV00045, 2020 WL 5494519, at *2

        (W.D. Va. Sept. 11, 2020) (noting two “relatively minor” amendments); see National

        Environmental Policy Act—Regulations, 43 Fed. Reg. 55978 (Nov. 29, 1978); Update to

        the Regulations Implementing the Procedural Provisions of the National Environmental

        Policy Act, 85 Fed. Reg. 43304, 43304 (July 16, 2020) (“CEQ has not comprehensively

        updated its regulations since their promulgation in 1978, more than four decades ago.”).

              In August 2017, President Trump issued Executive Order 13807, instructing CEQ

        to provide ways “to enhance and modernize the Federal environmental review and

        authorization process.” Exec. Order No. 13807, 82 Fed. Reg. 40463, 40467 (Aug. 15,

        2017). The following year, CEQ published an advance notice of proposed rulemaking,

        seeking public input on potential changes to the NEPA rules. Update to the Regulations for

        Implementing the Procedural Provisions of the National Environmental Policy Act, 83 Fed.

        Reg. 28591 (June 20, 2018). CEQ received more than 12,500 comments related to this

        notice. See Rulemaking Docket: Update to the Regulations for Implementing the

        Procedural Provisions of the National Environmental Policy Act, Council on Env’t

        Quality, https://www.regulations.gov/docket/CEQ-2018-0001/comments (last visited Dec.

        14, 2022) (saved as ECF opinion attachment).

              In January 2020, CEQ published a notice of proposed rulemaking laying out

        significant proposed changes to the NEPA regulations. Update to the Regulations


                                                       6
USCA4 Appeal: 21-1839        Doc: 85          Filed: 12/22/2022      Pg: 7 of 35




        Implementing the Procedural Provisions of the National Environmental Policy Act, 85 Fed.

        Reg. 1684 (Jan. 10, 2020). For example, CEQ proposed to eliminate the requirement that

        cumulative effects be considered in NEPA analyses, id. at 1729; to set new time and page

        limits on environmental impact statements, id. at 1699–1700; to remove loans and loan

        guarantees from the definition of “major Federal action,” thus excluding them from NEPA

        review, id. at 1709; to set stricter requirements for public comments on environmental

        impact statements, id. at 1703–04; and to establish that the CEQ regulations set a ceiling

        for NEPA reviews, such that other agencies were not to “impose additional procedures or

        requirements” for such reviews, id. at 1706. CEQ received more than 1.1 million comments

        on the proposed rulemaking. See Proposed Rule: Update to the Regulations Implementing

        the Procedural Provisions of the National Environmental Policy Act, Council on Env’t

        Quality, https://www.regulations.gov/document/CEQ-2019-0003-0001 (last visited Dec.

        14, 2022) (saved as ECF opinion attachment). “Many commenters were opposed to CEQ’s

        rulemaking for a variety of reasons[.]” Update to the Regulations Implementing the

        Procedural Provisions of the National Environmental Policy Act: Final Rule Response to

        Comments, Council on Env’t Quality (June 30, 2020) (available at J.A. 1210). 1

              On July 16, 2020, CEQ promulgated the final rule updating the NEPA regulations,

        which closely mirrored the proposed rule (“2020 Rule”). 85 Fed. Reg. 43304. It adopted

        each of the proposals noted above. See id. at 43314, 43324 (time and page limits), 43333

        (comments), 43340 (ceiling), 43343 (cumulative effects), 43348 (loan guarantees). The



              1
                  Citations to the “J.A.” refer to the Joint Appendix filed by the parties in this appeal.

                                                            7
USCA4 Appeal: 21-1839          Doc: 85        Filed: 12/22/2022         Pg: 8 of 35




        rule set an effective date of September 14, 2020, and applied “to any NEPA process begun

        after” that date. Id. at 43372 (codified at 40 C.F.R. § 1506.13). It also provided that

        agencies   could       opt   to   apply   the   2020     Rule    “to   ongoing   activities   and

        environmental documents begun before September 14, 2020.” Id. at 43372–73 (codified at

        40 C.F.R. § 1506.13) (emphasis added). The 2020 Rule further directed each federal

        agency to “develop or revise, as necessary, proposed procedures to implement the

        regulations in this subchapter, including to eliminate any inconsistencies with the

        regulations in this subchapter,” within one year of the Rule’s effective date. Id. at 43373

        (codified at 40 C.F.R. § 1507.3).

                                                        B.

               Plaintiffs filed their complaint on July 29, 2020—shortly after the final rule was

        promulgated, and several weeks before it took effect. They brought ten claims against

        CEQ: nine claims of Administrative Procedure Act violations in the rulemaking process,

        and one allegation that some changes to the rule fell outside CEQ’s rulemaking authority.

        They requested that the court vacate and set aside the 2020 Rule and reinstate the previous

        version of the rule.

               Plaintiffs’ complaint raised concerns with numerous aspects of the 2020 Rule. For

        example, they alleged that the rule would exempt some categories of activities from NEPA

        review entirely, such as Concentrated Animal Feeding Operations, which would be

        excluded because the 2020 Rule no longer required review “where the trigger for NEPA

        compliance is federal loan and loan guarantees.” J.A. 170. They pointed to changes that

        they were concerned would weaken NEPA environmental review, such as that the 2020


                                                             8
USCA4 Appeal: 21-1839      Doc: 85         Filed: 12/22/2022     Pg: 9 of 35




        Rule altered “the threshold for what is considered a major federal action requiring

        preparation of an [environmental impact statement]” and the requirements for reviewing

        alternatives; eliminated the requirement to consider cumulative effects, as well as the

        distinction between direct and indirect effects; created “strict causation requirements for

        limiting which environmental effects may be considered”; and allowed agencies to rely on

        old scientific and technical research in their analyses. J.A. 171. They objected to the 2020

        Rule’s allowance for permit applicants “to expend resources before beginning the NEPA

        process, despite the well-documented evidence that the NEPA process is significantly more

        effective the earlier it begins.” J.A. 173. Finally, they alleged that the 2020 Rule “places

        demanding requirements on the specificity of comments from the public” and “imposes

        arbitrary time and page limits that agencies must meet.” Id. They further noted that the new

        comment requirements included an exhaustion requirement, that is, that “[c]omments and

        objections of any kind not provided within the comment period(s) shall be considered

        unexhausted and forfeited.” 40 C.F.R. § 1503.3(b).

               Shortly after filing their complaint, Plaintiffs moved for a preliminary injunction,

        attaching fifty-one declarations in support of their motion and one more attached to their

        reply brief. The declarations were provided by a variety of stakeholders, including

        executive directors of Plaintiffs’ organizations, lawyers, scientists, a medical doctor,

        community organizers, and small business owners. Each followed more or less the same

        pattern: they explained their interest in the local environment and how they are involved in

        advocating for it, including, in many instances, previously relying on NEPA reviews; they

        noted their specific concerns about the 2020 Rule; and they explained how they expected


                                                        9
USCA4 Appeal: 21-1839       Doc: 85         Filed: 12/22/2022     Pg: 10 of 35




        the 2020 Rule would lead to harmful environmental effects and how those effects would

        impact their recreational, aesthetic, health-related, and economic interests.

               CEQ and a number of industry groups that the district court permitted to intervene

        as defendants moved to dismiss the complaint for lack of jurisdiction. After holding a

        hearing, the district court denied the motion for a preliminary injunction a few days before

        the 2020 Rule took effect. Wild Va., 2020 WL 5494519, at *1. Soon thereafter, the court

        denied the motions to dismiss with little explanation. The parties then cross-moved for

        summary judgment. Plaintiffs attached one more declaration to their motion for summary

        judgment, for a total of fifty-three declarations.

               On the day he was sworn into office, President Biden issued an Executive Order

        revoking Executive Order 13807 and ordering “all executive departments and agencies . . .

        to immediately review and, as appropriate and consistent with applicable law, take action

        to address the promulgation of Federal regulations and other actions during the last 4 years”

        that, in the Biden Administration’s view, conflicted with federal environmental-policy

        goals. Exec. Order No. 13990, 86 Fed. Reg. 7037, 7037 (Jan. 20, 2021); see id. at 7042.

        On the same date, the White House issued a “Fact Sheet” specifically listing the 2020 Rule

        as an agency action that was to be reviewed in accordance with Executive Order 13990.

        Fact Sheet: List of Agency Actions for Review, White House (Jan. 20, 2021),

        https://www.whitehouse.gov/briefing-room/statements-releases/2021/01/20/fact-sheet-

        list-of-agency-actions-for-review/ (saved as ECF opinion attachment).




                                                             10
USCA4 Appeal: 21-1839      Doc: 85         Filed: 12/22/2022      Pg: 11 of 35




               CEQ thus ceased defending the merits of the 2020 Rule in court, at least while it

        reconsidered the Rule. 2 In a declaration filed in the district court in March 2021, a member

        of CEQ stated that the Biden Administration had “substantial concerns about the effects of

        the 2020 Rule on public health, the nation’s land, water, and air quality, communities that

        have been historically marginalized and overburdened by pollution, the ability of citizens

        to have their voices heard in federal decision-making processes, and other issues, including

        the process by which the 2020 Rule was promulgated and the lawfulness of aspects of the

        2020 Rule.” J.A. 824.

               Considering CEQ’s change of heart regarding the 2020 Rule, CEQ moved to stay

        the case for sixty days to allow the new administration time to review the action, or to

        remand the matter to the agency without vacating the rule. Plaintiffs opposed both motions,

        and both were unsuccessful. 3 And, whatever CEQ thought about the 2020 Rule on the

        merits, it continued to argue that the court lacked jurisdiction based on standing and

        ripeness.




               2
                 The industry-group intervenors continued to defend the 2020 Rule on the merits.
               3
                 By contrast, in every other similar challenge of which we are aware, the plaintiffs
        consented to CEQ’s request for a stay, and the case has been stayed in the district court
        since February 2021. See Stay Order, Env’t Just. Health All. v. Council on Env’t Quality,
        No. 1:20-cv-06143-JLR (S.D.N.Y. Feb. 16, 2021); Stay Order, California v. Council on
        Env’t Quality, No. 3:20-cv-06057-RS (N.D. Cal. Feb. 12, 2021); Stay Order, Alaska Cmty.
        Action on Toxics v. Council on Env’t Quality, No. 3:20-cv-05199-RS (N.D. Cal. Feb. 12,
        2021); Stay Order, Iowa Citizens for Cmty. Improvement v. Council on Env’t Quality, No.
        1:20-cv-02715-TJK (D.D.C. Feb. 9, 2021); see also National Environmental Policy Act
        Implementing Regulations Revisions, 86 Fed. Reg. 55757, 55758 & n.13 (Oct. 7, 2021)
        (noting these four challenges, plus the instant one).

                                                        11
USCA4 Appeal: 21-1839      Doc: 85         Filed: 12/22/2022     Pg: 12 of 35




               In April 2021, the district court held another hearing on the parties’ motions for

        summary judgment, after which it dismissed the case without prejudice for lack of

        jurisdiction. Wild Va. v. Council on Env’t Quality, 544 F. Supp. 3d 620, 642 (W.D. Va.

        2021). The court agreed with CEQ that Plaintiffs lacked standing to challenge the 2020

        Rule and that any such challenge was not yet ripe anyway. Id. Plaintiffs timely appealed.

                                                    C.

               A few days after the district court rendered its decision, CEQ published an interim

        final rule to “extend[] the deadline by two years for Federal agencies to develop or revise

        proposed procedures for implementing the procedural provisions” of NEPA. Deadline for

        Agencies To Propose Updates to National Environmental Policy Act Procedures, 86 Fed.

        Reg. 34154, 34154 (June 29, 2021); see 40 C.F.R. § 1507.3(b) (allowing agencies three

        years after September 14, 2020, rather than just one year, to propose revisions to their

        regulations). In that rulemaking, CEQ represented that it was “engaged in an ongoing and

        comprehensive review of the 2020 Rule for consistency with the nation’s environmental,

        equity, and economic priorities; to evaluate the process CEQ used in developing the 2020

        Rule; and to consider whether the 2020 Rule properly and lawfully interprets and

        implements NEPA.” 86 Fed. Reg. at 34155.

               CEQ issued a notice of proposed rulemaking on October 7, 2021, proposing some

        changes to the 2020 Rule. National Environmental Policy Act Implementing Regulations

        Revisions, 86 Fed. Reg. 55757 (Oct. 7, 2021). After receiving nearly 100,000 comments,

        CEQ promulgated the final revised rule in April 2022, effective May 20, 2022 (“2022

        Rule”). National Environmental Policy Act Implementing Regulations Revisions, 87 Fed.


                                                         12
USCA4 Appeal: 21-1839      Doc: 85          Filed: 12/22/2022     Pg: 13 of 35




        Reg. 23453, 23453, 23455 (Apr. 20, 2022). CEQ called the 2022 Rule its “Phase 1

        rulemaking,” and represented that it intended to propose additional, “more comprehensive”

        revisions in a “Phase 2 rulemaking” shortly. Id. at 23455. In a recent filing in another case,

        CEQ indicated that its “present goal is to publish the Phase 2 [notice of proposed

        rulemaking] and proposed rule in the Federal Register for public review and comment in

        January 2023.” Joint Status Report at 5, California v. Council on Env’t Quality, No. 3:20-

        cv-06057-RS (N.D. Cal. Nov. 3, 2022).

               The 2022 Rule makes three primary changes to the 2020 Rule. First, it removes

        language indicating that the 2020 Rule established a ceiling for NEPA procedures. See 87

        Fed. Reg. at 23460–61 (discussing the removal of the ceiling provisions at 40 C.F.R.

        § 1507.3). CEQ represents that the removal of the ceiling language means that, now,

        “federal agencies may adopt and implement NEPA procedures that require additional or

        more specific analysis than called for by the CEQ regulations.” 28(j) Letter at 1, Wild Va.

        v. Council on Env’t Quality, No. 21-1839 (4th Cir. Oct. 12, 2022). Further, the 2022 Rule

        advises that “agencies can and should continue to apply their existing NEPA procedures,

        consistent with the CEQ regulations in effect, while CEQ completes its review of and

        revisions to the 2020 regulations in its Phase 2 rulemaking.” 87 Fed. Reg. at 23461.

               Second, the 2022 Rule revises “the requirement [at 40 C.F.R. § 1502.13] for a

        purpose and need statement in an environmental impact statement” and “makes a

        conforming edit to the definition of ‘reasonable alternatives’ in 40 [C.F.R. §] 1508.1(z).”

        Id. at 23453. Finally, the 2022 Rule “revis[es] the definition of ‘effects’ in [40 C.F.R.

        § 1508.1(g)] to include direct, indirect, and cumulative effects.” Id.


                                                         13
USCA4 Appeal: 21-1839      Doc: 85           Filed: 12/22/2022    Pg: 14 of 35




                                                     II.

               We review a dismissal for lack of jurisdiction de novo. See Ali v. Hogan, 26 F.4th

        587, 595 (4th Cir. 2022) (standing); Deal v. Mercer Cnty. Bd. of Educ., 911 F.3d 183, 190

        (4th Cir. 2018) (ripeness and mootness).

                                                     A.

               As a preliminary matter, although the parties and the district court have focused on

        standing and ripeness, intervening events—specifically, CEQ’s recent promulgation of the

        2022 Rule—raise the potential for mootness. Because mootness implicates our Article III

        jurisdiction, we have an obligation to address it sua sponte. Castendet-Lewis v. Sessions,

        855 F.3d 253, 260 (4th Cir. 2017).

               Plaintiffs’ complaint alleged that the 2020 Rule “eliminate[d] entirely any

        requirement to consider the cumulative effects of an action” and “eliminate[d] the

        distinction between ‘direct’ and ‘indirect’ effects.” J.A. 171 (citing 85 Fed. Reg. at 43343).

        Nearly all of their declarants expressed concerns about these changes.

               But the 2022 Rule reverted to precisely the same pre-2020 language as to “direct”

        and “indirect” effects. Compare 40 C.F.R. § 1508.8 (2019), with 40 C.F.R. § 1508.1(g)(1)–

        (2) (2022). And it adopted substantially the same definition of “cumulative” effects as the

        pre-2020 rule. Compare 40 C.F.R. § 1508.7 (2019), with 40 C.F.R. § 1508.1(g)(3) (2022).

        It also eliminated language about causation that Plaintiffs objected to in the 2020 Rule.

        Compare 40 C.F.R. § 1508.1(g)(2) (2020), with 40 C.F.R. § 1508.1(g) (2022).

               Similarly, Plaintiffs’ complaint (and several declarants) expressed concern about “a

        new definition of ‘reasonable alternatives’ that prioritizes the goals of the applicant over


                                                           14
USCA4 Appeal: 21-1839       Doc: 85          Filed: 12/22/2022      Pg: 15 of 35




        the public interest.” J.A. 172. But again, the 2022 Rule has removed the disputed language.

        Compare 40 C.F.R. § 1508.1(z) (2020), with 40 C.F.R. § 1508.1(z) (2022). In light of these

        changes, Plaintiffs agreed at oral argument that some parts of their challenge were moot,

        because they had received the relief they sought. We conclude that Plaintiffs’ challenges

        to the 2020 Rule regarding direct, indirect, and cumulative effects, and reasonable

        alternatives to the extent they were to prioritize the goals of the applicant, are moot in light

        of the 2022 Rule.

                We also asked the parties whether we should hold the remainder of the case in

        abeyance pending CEQ’s Phase 2 rulemaking, since Phase 2 could moot additional aspects

        of this case. But Plaintiffs urged us not to do so, because they contend that they continue

        to be harmed by the 2020 Rule while CEQ engages in a lengthy rulemaking process that

        may not give them all the relief they seek. Accordingly, we proceed to consider Plaintiffs’

        appeal.

                                                      B.

                The district court dismissed Plaintiffs’ claims on ripeness and standing grounds.

        Wild Va., 544 F. Supp. 3d at 642. We affirm, primarily on the basis that the claims are not

        ripe.

                “The doctrine of ripeness arises from the case or controversy requirement of Article

        III.” Whitaker v. Monroe Staffing Servs., LLC, 42 F.4th 200, 206 (4th Cir. 2022). For that

        reason, it “presents the threshold question whether a claim is justiciable.” Id. “The plaintiff

        bears the burden of establishing ripeness.” Id. Thus, while we have a burden to address

        Article III jurisdiction sua sponte, the burden remains on Plaintiffs to demonstrate that the


                                                           15
USCA4 Appeal: 21-1839      Doc: 85          Filed: 12/22/2022     Pg: 16 of 35




        claim is ripe. Cf. Renne v. Geary, 501 U.S. 312, 316 (1991) (“We presume that federal

        courts lack jurisdiction unless the contrary appears affirmatively from the record. It is the

        responsibility of the complainant clearly to allege facts demonstrating that he is a proper

        party to invoke judicial resolution of the dispute and the exercise of the court’s remedial

        powers.” (citation and internal quotation marks omitted)). And where Plaintiffs have failed

        to raise an argument in their opening brief, they have waived it. Grayson O Co. v. Agadir

        Int’l LLC, 856 F.3d 307, 316 (4th Cir. 2017).

               While standing involves “the question[] of who may sue,” ripeness involves “when

        they [may] sue.” South Carolina v. United States, 912 F.3d 720, 730 (4th Cir. 2019)

        (emphases added) (quoting Miller v. Brown, 462 F.3d 312, 319 (4th Cir. 2006)). Of course,

        “in practice[,] there is an obvious overlap between” these two questions. Id. (quoting

        Miller, 462 F.3d at 319); see also, e.g., Trump v. New York, 141 S. Ct. 530, 535 (2020) (per

        curiam); Cooksey v. Futrell, 721 F.3d 226, 240 (4th Cir. 2013).

               However, the two doctrines differ in terms of the evidence we may consider to

        answer those questions. When evaluating standing, we must look to the facts at the time

        the complaint was filed. E.g., Netro v. Greater Balt. Med. Ctr., Inc., 891 F.3d 522, 526 (4th

        Cir. 2018). But “because ‘ripeness is peculiarly a question of timing,’ we may look to

        factual developments that occurred after the complaint was filed to determine whether [the

        plaintiff]’s claims were ripe for review at the time of the district court’s judgment.” 4


               4
                 As some of our sister circuits have recognized, this principle “is in seeming tension
        with the venerable rule that ‘the jurisdiction of the [c]ourt depends upon the state of things
        at the time of the action brought.’” DM Arbor Ct., Ltd. v. City of Houston, 988 F.3d 215,


                                                         16
USCA4 Appeal: 21-1839      Doc: 85          Filed: 12/22/2022     Pg: 17 of 35




        Whitaker, 42 F.4th at 208 (quoting Blanchette v. Conn. Gen. Ins. Corps. (Regional Rail

        Reorganization Act Cases), 419 U.S. 102, 140 (1974)); see also Deal, 911 F.3d at 187, 191

        (contrasting standing with mootness and ripeness on this point). So we must determine

        whether Plaintiffs had shown that their claims were ripe by the time of the district court’s

        decision in June 2021, or if not, whether they have pointed to subsequent factual

        developments that justify remanding the case for further factfinding related to ripeness.

        E.g., Grimm v. Gloucester Cnty. Sch. Bd., 869 F.3d 286, 290–91 (4th Cir. 2017) (remanding

        for jurisdictional discovery related to mootness); Am. Humanist Ass’n v. Greenville Cnty.

        Sch. Dist., 652 F. App’x 224, 230 (4th Cir. 2016) (unpublished but orally argued)




        219 (5th Cir. 2021) (quoting Mollan v. Torrance, 22 U.S. (9 Wheat.) 537, 539 (1824)); see
        Progressive Mountain Ins. Co. v. Middlebrooks, 805 F. App’x 731, 734–36 (11th Cir.
        2020) (per curiam). Some courts have sought to reconcile these principles by suggesting
        that the case law upholding the ability for cases to ripen after the complaint is filed is
        grounded in prudential, rather than constitutional, ripeness. E.g., DM Arbor Ct., 988 F.3d
        at 220. But others, including this Court, have continued to allow cases to ripen after filing,
        even when the matter is framed in constitutional terms. E.g., Whitaker, 42 F.4th at 206,
        208–09; Church of Our Lord & Savior Jesus Christ v. City of Markham, 913 F.3d 670,
        676–77 & n.6 (7th Cir. 2019). Wright and Miller’s authoritative treatise states the same.
        13B Charles Alan Wright, Arthur R. Miller, & Edward H. Cooper, Federal Practice and
        Procedure § 3532.7 (3d ed. 2008 & Supp. 2022) (“Ripeness should be decided on the basis
        of all the information available to the court. Intervening events that occur after decision in
        lower courts should be included, just as must be done with questions of mootness.”
        (footnotes omitted)). Accordingly, we follow our precedent in this case. We note, however,
        that in practice, a plaintiff pursuing a claim that is unripe at the time of filing may well
        have difficulty establishing standing, which is evaluated based on the facts at the time of
        filing. Anticipated future injury can support standing, but only when it is “certainly
        impending” or at least poses a “substantial risk”—it must not be “too speculative” or “rel[y]
        on a highly attenuated chain of possibilities.” Clapper v. Amnesty Int’l USA, 568 U.S. 398,
        401, 410, 414 n.5 (2013); see Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014);
        cf. South Carolina, 912 F.3d at 730.

                                                         17
USCA4 Appeal: 21-1839      Doc: 85          Filed: 12/22/2022     Pg: 18 of 35




        (remanding “for jurisdictional discovery” related to standing (citing Nat. Res. Def. Council

        v. Pena, 147 F.3d 1012, 1024 (D.C. Cir. 1998))).

               “A claim should be dismissed as unripe if the plaintiff has not yet suffered injury

        and any future impact ‘remains wholly speculative.’” Doe v. Va. Dep’t of State Police, 713

        F.3d 745, 758 (4th Cir. 2013) (quoting Gasner v. Bd. of Supervisors, 103 F.3d 351, 361

        (4th Cir. 1996)). “A case is fit for judicial decision when the issues are purely legal and

        when the action in controversy is final and not dependent on future uncertainties.” Id.

        (quoting Miller, 462 F.3d at 319); see South Carolina, 912 F.3d at 730 (“[A] plaintiff’s

        claim is not ripe for judicial review ‘if it rests upon contingent future events that may not

        occur as anticipated, or indeed may not occur at all.’” (quoting Scoggins v. Lee’s Crossing

        Homeowners Ass’n, 718 F.3d 262, 270 (4th Cir. 2013))); accord Trump, 141 S. Ct. at 535.

        And “[w]here an injury is contingent upon a decision to be made by a third party that has

        not yet acted, it is not ripe as the subject of decision in a federal court.” Doe, 713 F.3d at

        758.

               “In reviewing a ripeness claim, we consider (1) the fitness of the issues for judicial

        decision and (2) the hardship to the parties of withholding court consideration.” Deal, 911

        F.3d at 191 (internal quotation marks omitted); see also Ohio Forestry Ass’n v. Sierra Club,

        523 U.S. 726, 733 (1998) (describing the considerations as “(1) whether delayed review

        would cause hardship to the plaintiffs; (2) whether judicial intervention would

        inappropriately interfere with further administrative action; and (3) whether the courts




                                                         18
USCA4 Appeal: 21-1839       Doc: 85         Filed: 12/22/2022      Pg: 19 of 35




        would benefit from further factual development of the issues presented”). 5 At bottom, “the

        purpose of the ripeness doctrine is ‘to prevent the courts, through avoidance of premature

        adjudication, from entangling themselves in abstract disagreements over administrative

        policies, and also to protect the agencies from judicial interference until an administrative

        decision has been formalized and its effects felt in a concrete way by the challenging

        parties.’” South Carolina, 912 F.3d at 730 (quoting Abbott Laboratories v. Gardner, 387

        U.S. 136, 148–49 (1967), abrogated on other grounds by Califano v. Sanders, 430 U.S. 99

        (1977)).

               As noted, Plaintiffs attached fifty-three declarations from their members to various

        filings below in an effort to establish standing and ripeness. All but one were filed before

        the 2020 Rule took effect. To be sure, ripeness can rest on anticipated future injury. But as

        discussed, the future injury cannot be wholly speculative or “rest[] upon contingent future

        events that may not occur as anticipated, or indeed may not occur at all.” South Carolina,

        912 F.3d at 730 (internal quotation marks omitted); see Doe, 713 F.3d at 758.

               Having thoroughly reviewed the declarations Plaintiffs provided to support their

        claims, we separate their alleged injuries into four categories. Plaintiffs claim that the 2020

        Rule will (1) create problems with NEPA analyses, (2) pose obstacles for them to comment

        on NEPA analyses or otherwise participate in agency decisionmaking, (3) make it more



               5
                 The Supreme Court has since labeled these factors as “‘prudential ripeness’
        factors” and questioned “the continuing vitality of the prudential ripeness doctrine.” Susan
        B. Anthony List, 573 U.S. at 167. Nevertheless, both this Court and the Supreme Court have
        continued to apply them. E.g., Am. Fed’n of Gov’t Emps. v. Off. of Special Couns., 1 F.4th
        180, 188 (4th Cir. 2021); Trump, 141 S. Ct. at 536.

                                                         19
USCA4 Appeal: 21-1839      Doc: 85          Filed: 12/22/2022     Pg: 20 of 35




        difficult for them to obtain information about proposed federal actions, and (4) eliminate

        some categories of actions from NEPA review altogether. We consider each purported

        injury in turn and conclude we lack jurisdiction as to all of them.

                                                     i.

               Plaintiffs’ declarants first alleged numerous concerns with how NEPA analyses will

        be conducted under the 2020 Rule. They expressed fears that agencies might no longer

        properly consider reasonable alternatives to the proposed federal action, and Plaintiffs

        contend that not all such fears have been mooted by the 2022 Rule. They noted a concern

        with agencies no longer being required to gather new data or otherwise consider up-to-date

        data, fearing that this will lead to uninformed decisionmaking. They articulated fears that

        agencies will move forward with projects before the NEPA analysis is complete, or will

        allow companies to do so. They worried that agencies will no longer consider a variety of

        factors, including climate change, environmental justice, the intensity of a project’s impact,

        and the impact of timber sales on the community and local economy. 6 Plaintiffs’ comments

        on the 2020 proposed rule also expressed concern about changes to the understanding of

        “whether the effects of a proposed action are ‘significant.’” J.A. 1078. And, in general,




               6
                 Some of these factor-related concerns may have been mooted by the 2022 Rule.
        For example, climate change has often been addressed through the consideration of indirect
        and cumulative effects. E.g., David R. Wooley & Elizabeth M. Morss, Clean Air Act
        Handbook: A Practical Guide to Compliance § 10:33 (32d ed. 2022) (noting that the 2022
        Rule’s return to requiring the consideration of direct, indirect, and cumulative effects was
        “expected to . . . facilitate assessment of climate change and other impacts”). But we need
        not rely on mootness because, in any event, the asserted injuries are not ripe.

                                                          20
USCA4 Appeal: 21-1839       Doc: 85         Filed: 12/22/2022      Pg: 21 of 35




        numerous declarants were afraid that NEPA reviews would be less robust, including as to

        specific pending projects.

               The problem for Plaintiffs is that injuries that are “contingent upon a decision to be

        made by a third party that has not yet acted” are not ripe. Doe, 713 F.3d at 758. CEQ’s

        regulations provide rules for other agencies, but it is those other agencies that will actually

        take actions subject to NEPA reviews. So to the extent Plaintiffs express fears related to

        how other agencies will conduct their NEPA reviews of potential future actions after the

        2020 Rule, those fears have not yet ripened into actionable injuries. 7 That is particularly so

        now that the 2022 Rule has removed the 2020 Rule’s ceiling provision; CEQ has extended

        the deadline for other agencies to promulgate rules pursuant to the 2020 Rule until

        September 2023; and CEQ has advised other agencies that they “can and should continue

        to apply their existing NEPA procedures, consistent with the CEQ regulations in effect,”

        during the Phase 2 rulemaking process. 87 Fed. Reg. at 23461; cf. Trump, 141 S. Ct. at 536

        (“Letting the Executive Branch’s decisionmaking process run its course not only brings

        more manageable proportions to the scope of the parties’ dispute, but also ensures that we

        act as judges, and do not engage in policymaking properly left to elected representatives.

        And in the meantime the plaintiffs suffer no concrete harm from the challenged policy


               7
                 For the first time in their reply brief, Plaintiffs point to several ongoing projects
        that are using the 2020 Rule, some of which occurred before they filed their opening brief,
        and some of which had not yet led to final agency actions when they filed their reply brief.
        To the extent the agencies issued final agency actions while briefing was under way in this
        Court, such that Plaintiffs could properly raise them for the first time in their reply brief,
        Plaintiffs only glancingly suggest how they were harmed by those actions. We thus deem
        those arguments waived. Grayson O, 856 F.3d at 316 (parties must develop arguments, not
        merely take “passing shot[s]” at them).

                                                         21
USCA4 Appeal: 21-1839      Doc: 85          Filed: 12/22/2022     Pg: 22 of 35




        itself, which does not require them to do anything or to refrain from doing anything.”

        (internal quotation marks and citations omitted)).

               The Supreme Court’s decision in Ohio Forestry Ass’n v. Sierra Club is instructive.

        In that case, the plaintiff challenged a federal land and resource management plan adopted

        by the United States Forest Service. Ohio Forestry Ass’n, 523 U.S. at 728. The plan was a

        necessary, but not sufficient, step for actual logging to occur; “in its absence logging could

        not take place,” but “[the plan did] not itself authorize the cutting of any trees,” and a

        number of further steps were required before logging could take place. Id. at 729–30. The

        Supreme Court held that the plaintiff’s claim was not yet ripe.

               The Court noted that “the provisions of the Plan that the [plaintiff] challenges . . .

        do not command anyone to do anything or to refrain from doing anything; they do not

        grant, withhold, or modify any formal legal license, power, or authority; they do not subject

        anyone to any civil or criminal liability; they create no legal rights or obligations.” Id. at

        733. In sum, “the Plan does not give anyone a legal right to cut trees, nor does it abolish

        anyone’s legal authority to object to trees being cut.” Id. Because there were many steps

        that would need to occur between the adoption of the Plan and any actual environmental

        harm, the plaintiff would “have ample opportunity later to bring its legal challenge at a

        time when harm [was] more imminent and more certain.” Id. at 734. And “[a]ny such later

        challenge might also include a challenge to the lawfulness of the present Plan if (but only

        if) the present Plan then matters, i.e., if the Plan plays a causal role with respect to the

        future, then-imminent, harm from logging.” Id. The Court also noted that, under the statute

        at issue in Ohio Forestry, “Congress has not provided for preimplementation judicial


                                                         22
USCA4 Appeal: 21-1839      Doc: 85          Filed: 12/22/2022     Pg: 23 of 35




        review of forest plans,” which made those plans “unlike agency rules that Congress has

        specifically instructed the courts to review ‘preenforcement.’” Id. at 737.

               The same principles apply here. Plaintiffs are ultimately concerned with the

        environmental effects of decisions that other agencies might make in conducting their

        NEPA analyses under CEQ’s 2020 Rule. 8 But there are many steps to occur between the

        promulgation of the 2020 Rule and any such ultimate environmental harm, including, most

        importantly, that other agencies will need to actually engage in NEPA reviews (or decline

        to do so) as to particular projects. And, just as in Ohio Forestry, “Congress has not provided

        for preimplementation judicial review of” NEPA regulations. Id.; see Wild Va., 544 F.

        Supp. 3d at 635. Plaintiffs can bring a challenge to later agency actions—and, if relevant,

        to the underlying 2020 Rule—“at a time when harm is more imminent and more certain.”

        Ohio Forestry Ass’n, 523 U.S. at 734; see Wild Va., 544 F. Supp. 3d at 635 (noting that

        “[c]ourts have often reviewed challenges to an agency’s failure to prepare an

        [environmental impact statement] and other [as-applied] claims seeking to compel an

        agency to fully comply with its NEPA obligations,” and collecting cases); cf. Toilet Goods

        Ass’n v. Gardner, 387 U.S. 158, 164 (1967) (“We believe that judicial appraisal . . . is

        likely to stand on a much surer footing in the context of a specific application of this




               8
                 Plaintiffs contend that they are also harmed by their alleged deprivation of NEPA
        procedural rights. “But deprivation of a procedural right without some concrete interest
        that is affected by the deprivation—a procedural right in vacuo—is insufficient to create
        Article III standing.” Summers v. Earth Island Inst., 555 U.S. 488, 496 (2009). So we look
        to the concrete interests they assert to be harmed by the procedural changes.

                                                         23
USCA4 Appeal: 21-1839      Doc: 85         Filed: 12/22/2022      Pg: 24 of 35




        regulation than could be the case in the framework of the generalized challenge made

        here.”).

               We note that Ohio Forestry contains a sentence about which the parties have had

        much disagreement. In dicta, the Supreme Court wrote that “a person with standing who is

        injured by a failure to comply with the NEPA procedure may complain of that failure at

        the time the failure takes place, for the claim can never get riper.” Ohio Forestry Ass’n,

        523 U.S. at 737. But in citing “NEPA procedure,” the Supreme Court was specifically

        referring to “an environmental impact statement prepared pursuant to NEPA” and stating

        that a challenge to an improperly prepared environmental impact statement would be ripe.

        Id.; e.g., Ouachita Watch League v. Jacobs, 463 F.3d 1163, 1167, 1174–75 (11th Cir. 2006)

        (applying Ohio Forestry and concluding that challenges to several environmental impact

        statements were ripe). That is not the challenge Plaintiffs bring here. So, even if we assume

        (without deciding) that Plaintiffs are entities “with standing,” the Ohio Forestry dicta

        provides no assistance to Plaintiffs in this case. See Wild Va., 544 F. Supp. 3d at 634–35.

               Indeed, this case is several steps removed from the type of specific agency action

        related to a specific project seemingly contemplated by Ohio Forestry’s statement. See

        Nulankeyutmonen Nkihtaqmikon v. Impson, 503 F.3d 18, 32 (1st Cir. 2007) (applying Ohio

        Forestry to find a challenge ripe as to approval of lease of tribal land); Wyo. Outdoor

        Council v. U.S. Forest Serv., 165 F.3d 43, 45, 49–51 (D.C. Cir. 1999) (applying Ohio

        Forestry to approval of lease of National Forest land and finding challenge ripe as to

        violations of the agency’s own regulations, while concluding NEPA challenge was unripe

        because the plaintiff “brought its NEPA action before any leases had actually been


                                                        24
USCA4 Appeal: 21-1839       Doc: 85          Filed: 12/22/2022      Pg: 25 of 35




        issued”); Ctr. for Biological Diversity v. U.S. Dep’t of the Interior, 563 F.3d 466, 481 (D.C.

        Cir. 2009) (noting that Ohio Forestry does “not resolv[e] the point at which . . . a violation

        would occur”).

               And while some sister circuits have broadened Ohio Forestry’s reference to “the

        NEPA procedure” to include facial challenges to a categorical exclusion promulgated by

        the Forest Service, see Heartwood, Inc. v. U.S. Forest Serv., 230 F.3d 947, 949, 952–53

        (7th Cir. 2000), to a Forest Plan Amendment, see Sierra Forest Legacy v. Sherman, 646

        F.3d 1161, 1168 (9th Cir. 2011) (per curiam); id. at 1179 n.2 (Fisher, J., separate opinion

        representing the opinion of the Court on this issue), or to an agency’s “fail[ure] to comply

        with the procedural requirements of the [Endangered Species Act] when [the agency]

        declined to reinitiate consultation [with another agency],” Cottonwood Env’t L. Ctr. v. U.S.

        Forest Serv., 789 F.3d 1075, 1084 (9th Cir. 2015), we do not have even that level of

        specificity here. The promulgation of a categorical exclusion or forest plan by the agency

        that will enforce it, or the failure of an agency to consult with another agency on a particular

        matter, is a much more definitive action than the promulgation of floor-setting principles

        that will guide future NEPA analyses to be performed by other agencies. Cf. Lujan v. Nat’l

        Wildlife Fed’n, 497 U.S. 871, 891 (1990) (“[A] regulation is not ordinarily considered the

        type of agency action ‘ripe’ for judicial review under the [Administrative Procedure Act]

        until the scope of the controversy has been reduced to more manageable proportions, and

        its factual components fleshed out, by some concrete action applying the regulation to the

        claimant’s situation in a fashion that harms or threatens to harm him.”).




                                                          25
USCA4 Appeal: 21-1839      Doc: 85         Filed: 12/22/2022     Pg: 26 of 35




               Accordingly, Plaintiffs’ claims related to potential flaws in future NEPA analyses

        are unripe.

                                                    ii.

               Next, Plaintiffs’ declarants raised concerns about their ability to comment on

        proposed federal actions or participate in the NEPA process after the 2020 Rule. They

        identified the 2020 Rule’s heightened specificity requirements for public comments, which

        they alleged could mean their comments would be ignored; that commenting would be less

        effective; that they would have to divert resources to hire experts to write comments; or

        that they would not be able to afford to do so, precluding them from commenting

        altogether. See 40 C.F.R. § 1503.3. They asserted that the 2020 Rule would permit agencies

        to hold public hearings online, which they stated would “diminish [their] ability to gather

        and be heard,” especially because some households in their areas lacked internet access.

        J.A. 574. And they claimed that the 2020 Rule would allow agencies to impose expensive

        bonds if a group sought to stay an activity, like a timber sale, pending judicial review of

        the agency’s compliance with NEPA, which some declarants asserted would harm them

        because they would be forced to divert financial resources to post such bonds. In their

        opening brief, Plaintiffs also note that the 2020 Rule “removes the requirement that

        agencies respond substantively to all comments,” making this optional instead. Opening

        Br. at 31 (citing 40 C.F.R. § 1503.4(a)).

               Again, however, we lack jurisdiction to consider these purported injuries. Concerns

        about agencies’ choices related to bonds, hearings, and responses to comments are




                                                          26
USCA4 Appeal: 21-1839      Doc: 85         Filed: 12/22/2022      Pg: 27 of 35




        speculative until those third parties take such actions or at least demonstrate some imminent

        likelihood of doing so. Doe, 713 F.3d at 758. So those challenges are unripe.

               As for the 2020 Rule’s heightened specificity requirements for comments on NEPA

        actions, we recognize that the 2022 Rule’s removal of the 2020 Rule’s ceiling provision

        may not eliminate concerns about those requirements. Agencies have to abide by the CEQ

        regulations, see 40 C.F.R. § 1507.1, and the specificity requirements remain in place. 9

        Further, those requirements will apply directly to Plaintiffs if and when they submit

        comments on proposed agency actions, which they plainly intend to do. So Plaintiffs’

        challenges to those requirements might be ripe. See Nat’l Ass’n of Home Builders v. U.S.

        Army Corps of Eng’rs, 440 F.3d 459, 464 (D.C. Cir. 2006) (facial challenge to regulation

        by regulated party was ripe because “[t]he legality vel non of the two challenged features

        [of the regulation] will not change from case to case or become clearer in a concrete

        setting”).

               We do not resolve the ripeness issue as to Plaintiffs’ comment-based claims,

        however, because even assuming those claims are ripe, Plaintiffs lack standing to assert

        them. Certainly, a plaintiff has standing where they allege that “but for . . . allegedly

        unlawful abridged [notice-and-comment] procedures they would have been able to oppose

        [a particular] project that threatened to impinge on their concrete plans to observe nature

        in [a] specific area.” Summers v. Earth Island Inst., 555 U.S. 488, 497 (2009). But the


               9
                We note, however, that counsel for CEQ represented at oral argument that the
        removal of the ceiling provision meant that agencies could promulgate less strict
        commenting regimes than the one called for by the 2020 Rule. Whether that is true is a
        question for another day.

                                                        27
USCA4 Appeal: 21-1839       Doc: 85          Filed: 12/22/2022      Pg: 28 of 35




        concreteness of the affected interest is critical. “[D]eprivation of a procedural right without

        some concrete interest that is affected by the deprivation—a procedural right in vacuo—is

        insufficient to create Article III standing.” Id. at 496.

               Thus, in Summers v. Earth Island Institute, the Supreme Court concluded that the

        plaintiffs lacked standing even though they argued that “they ha[d] suffered [a] procedural

        injury, namely, that they ha[d] been denied the ability to file comments on some Forest

        Service actions and [would] continue to be so denied.” Id.; accord Int’l Brotherhood of

        Teamsters v. Transp. Sec. Admin., 429 F.3d 1130, 1135 (D.C. Cir. 2005) (“[T]he ‘mere

        inability to comment effectively or fully, in and of itself, does not establish an actual

        injury.’” (quoting United States v. AVX Corp., 962 F.2d 108, 119 (1st Cir. 1992))). To

        establish standing, Plaintiffs would have to point to a specific project as to which the new

        commenting rules impacted their interests. But they failed to do so. Plaintiffs have not

        pointed to a single agency action they desired to comment on but were unable to because

        of the 2020 Rule, or where they diverted resources in order to prepare comments in

        accordance with the 2020 Rule. They thus lack standing to challenge the commenting

        requirements based on the present record.

                                                     iii.

               Third, Plaintiffs contend that under the 2020 Rule, they will face difficulties in

        obtaining the information they previously received through NEPA, which will harm their

        advocacy efforts and reduce their ability to weigh in on agency actions. Because of this,

        Plaintiffs’ declarants stated that they would have to divert resources to gather their own

        data, hire experts, file information requests such as through the Freedom of Information


                                                            28
USCA4 Appeal: 21-1839       Doc: 85         Filed: 12/22/2022     Pg: 29 of 35




        Act (“FOIA”), or pursue litigation. Some stated that they would not be able to afford to do

        these things or expressed fears that there would not be time to obtain the necessary

        information through these alternative means within the short comment periods.

               The declarants were particularly concerned about FOIA requests, which they stated

        can take months or even years to process and can be nonresponsive or include incomplete

        or redacted information, requiring further requests and thus creating further delays. As a

        precaution against those delays, six declarants noted that they had already filed FOIA

        requests in the summer of 2020—before the 2020 Rule took effect and, in one instance,

        before Plaintiffs filed the complaint in this case.

               These claimed injuries are unripe for the same reasons noted above: they hinge on

        future decisions by third parties (other agencies) that may or may not come to pass. Except

        where actions have been removed entirely from NEPA review—a matter discussed

        below—the degree to which Plaintiffs will or will not receive information through NEPA

        will depend on how other agencies interpret and apply CEQ’s regulations and what

        implementing regulations those other agencies promulgate. That is, in light of the 2022

        Rule’s revocation of the 2020 Rule’s ceiling provisions, each agency will have the

        opportunity—with a current September 2023 deadline—to determine what information it

        will provide through the NEPA process, with the CEQ regulations providing a floor rather

        than a ceiling. In the meantime, the 2022 Rule advises that “agencies can and should

        continue to apply their existing NEPA procedures, consistent with the CEQ regulations in

        effect, while CEQ completes its review of and revisions to the 2020 [Rule].” 87 Fed. Reg.

        at 23461. So which precise information Plaintiffs will not receive is a matter of speculation


                                                          29
USCA4 Appeal: 21-1839      Doc: 85          Filed: 12/22/2022      Pg: 30 of 35




        at this point. Cf. Doe v. Pub. Citizen, 749 F.3d 246, 264 (4th Cir. 2014) (noting that

        plaintiffs who could show an informational injury for standing purposes normally

        “(1) alleged a right of disclosure; (2) petitioned for access to the concealed information;

        and (3) were denied the material that they claimed a right to obtain” (emphasis added)).

               Even assuming Plaintiffs’ 2020 filing of FOIA requests was enough to ripen this

        injury, they run headlong into a separate jurisdictional problem: standing. The Supreme

        Court has held that plaintiffs “cannot manufacture standing by choosing to make

        expenditures based on hypothetical future harm that is not certainly impending.” Clapper

        v. Amnesty Int’l USA, 568 U.S. 398, 402 (2013). In Clapper v. Amnesty International, this

        meant that the plaintiffs—“attorneys and human rights, labor, legal, and media

        organizations whose work allegedly require[d] them to engage in sensitive and sometimes

        privileged telephone and e-mail communications with colleagues, clients, sources, and

        other individuals located abroad”—could not challenge the constitutionality of a

        surveillance law, even though they strongly suspected that some of their contacts and

        clients could be subject to that law and altered their behavior accordingly, such as by flying

        abroad to have in-person conversations. Id. at 406; see id. at 402, 407.

               So too here. Plaintiffs may fear that they will not receive the information in question,

        but they cannot create standing in advance by altering their behavior in reaction to that

        fear—here, by filing FOIA requests for information they may well still receive through the

        NEPA process. Cf. Elec. Priv. Info. Ctr. v. Presidential Advisory Comm’n on Election

        Integrity, 878 F.3d 371, 379 (D.C. Cir. 2017) (no standing where the plaintiffs had filed




                                                         30
USCA4 Appeal: 21-1839      Doc: 85          Filed: 12/22/2022     Pg: 31 of 35




        FOIA requests but had not shown that the defendant’s actions caused them to file those

        requests).

                                                    iv.

               Finally, Plaintiffs raise concerns about specific types of projects that may be or will

        certainly be categorically excluded from NEPA review. Although their declarants noted a

        number of projects they feared would no longer undergo NEPA review, those fears are

        speculative and depend on other agencies’ future decisions. They thus are not yet ripe.

               On appeal, Plaintiffs have chosen to focus instead primarily on two specific

        categories of projects that are definitively exempt from NEPA review after the 2020 Rule

        or related rulemaking: Concentrated Animal Feeding Operations (“CAFOs”) and certain

        timber harvests.

               CAFOs are large-scale livestock operations in which significant numbers of

        animals, such as “hog[s] and poultry,” are bred and raised in cramped conditions. J.A. 463.

        CAFOs can create air and water pollution for the surrounding area, in addition to other

        problems. See J.A. 407, 463, 639–41; McKiver v. Murphy-Brown, LLC, 980 F.3d 937, 977–

        84 (4th Cir. 2020) (Wilkinson, J., concurring).

               According to Plaintiffs’ declarants, prior to the 2020 Rule, CAFOs’ applications for

        federal loan guarantees were subject to NEPA review as “major federal actions.” See J.A.

        612 (“Federal loan guarantees have been the primary trigger for NEPA review of

        CAFOs.”). But the 2020 Rule provided that federal loan guarantees are no longer to be

        considered “major federal actions” and thus are no longer subject to NEPA review. And

        while the 2022 Rule eliminated the ceiling provision, agencies still must abide by the 2020


                                                          31
USCA4 Appeal: 21-1839       Doc: 85         Filed: 12/22/2022      Pg: 32 of 35




        Rule at least as a floor, which suggests that the 2020 Rule’s elimination of federal loan

        guarantees from NEPA review remains valid. 10 Plaintiffs’ declarants expressed concerns

        that this regulatory change would spur the development of CAFOs, leading to pollution

        that would affect their health, recreational interests, and businesses.

               But whether the exemption of those CAFOs that sought federal loan guarantees

        from NEPA review will spur the development of CAFOs, and will do so in geographic

        areas impacting Plaintiffs’ members, is entirely speculative. Plaintiffs supply no data as to

        what percentage of new CAFOs receive such loan guarantees, “and the decision whether

        to seek such loan guarantees presumably rests with the nongovernmental third-party

        entities who aim to build the CAFOs.” Wild Va., 544 F. Supp. 3d at 638 n.8. Nor do

        Plaintiffs point to any evidence that removing the barrier of NEPA review is likely to lead

        to a proliferation of CAFOs. So instead, their claim to ripeness must rest on the procedural

        and informational injuries associated with the removal of CAFOs from the NEPA process.

               Yet administrators for both agencies involved in CAFO-related federal loan

        guarantees—the Department of Agriculture’s Farm Service Agency and the Small

        Business Administration—submitted declarations before the 2020 Rule’s effective date

        asserting that until their agencies finalized new rules, they would “maintain the status quo

        and not change the current level of NEPA analysis” applied to CAFOs. J.A. 711. Plaintiffs

        note that it is odd for agency officials to submit declarations stating an intent not to follow



               10
                 However, counsel for CEQ represented at oral argument that with the elimination
        of the ceiling rule, agencies could continue to perform NEPA reviews for CAFOs,
        notwithstanding the 2020 Rule.

                                                         32
USCA4 Appeal: 21-1839       Doc: 85        Filed: 12/22/2022     Pg: 33 of 35




        the law. If indeed the agencies are acting in contradiction to binding regulations, they may

        be opening themselves up to a lawsuit from a different plaintiff. But the agencies’ decision

        to continue to apply the regulations in effect before the 2020 Rule accords with the relief

        Plaintiffs seek here. And Plaintiffs have pointed to no evidence that the agencies are not

        conducting NEPA reviews related to CAFOs. Accordingly, on the record before us,

        Plaintiffs’ challenge is unripe.

               That leaves the timber harvests. According to Plaintiffs’ opening brief, two

        agencies—the Forest Service and the Bureau of Land Management—have used the 2020

        Rule to issue categorical exclusions authorizing timber harvests. Opening Br. at 9 n.3

        (citing National Environmental Policy Act (NEPA) Compliance, 85 Fed. Reg. 73620,

        73632 (Nov. 19, 2020); National Environmental Policy Act Implementing Procedures for

        the Bureau of Land Management (516 DM 11), 85 Fed. Reg. 79517, 79518 (Dec. 10,

        2020)). But Plaintiffs failed to articulate how imminent any such harvests are or how

        regulations that were promulgated in November and December 2020 were likely enough

        to have posed even a “substantial risk” of injury so as to have supported standing at the

        time they filed their lawsuit in July 2020. Clapper, 568 U.S. at 414 n.5; see Susan B.

        Anthony List v. Driehaus, 573 U.S. 149, 158 (2014). They have thus waived any

        jurisdictional argument based on those harvests. 11 Grayson O, 856 F.3d at 316.




               11
                  For the same reason, we do not address the concern expressed by several
        declarants—but not mentioned by Plaintiffs on appeal—that the 2020 Rule will “impede
        the growth of the solar industry by creating uncertainty for solar farm developers.” J.A.
        261.

                                                        33
USCA4 Appeal: 21-1839      Doc: 85          Filed: 12/22/2022     Pg: 34 of 35




                                                     C.

               Our conclusions lead to one final question: should we remand the case for further

        factfinding related to ripeness? We decline to do so here. Plaintiffs have not asked for that

        remedy; they appear to have been operating under the misunderstanding, shared by CEQ,

        that ripeness is assessed at the time the complaint is filed. Indeed, Plaintiffs have insisted

        that “there is no further administrative or factual development that could affect the validity

        of Plaintiffs’ claims.” Opening Br. at 42–43.

                                                     D.

               Before closing, we pause to emphasize the limited nature of our holding. We do not

        hold that Plaintiffs may never challenge the 2020 Rule—only that they may not do so based

        on the record and arguments they put before us in this case. CEQ readily concedes that

        Plaintiffs will be able to challenge the 2020 Rule “in the context of specific projects if and

        when a final decision that threatens actual imminent harm to [P]laintiffs or their members

        occurs.” J.A. 877; see Wild Va., 544 F. Supp. 3d at 635 n.6. Nor do we hold that plaintiffs

        going forward will have to wait until they have actually suffered an environmental injury

        before they may sue. That is not the law of ripeness. Cf. Friends of the Earth, Inc. v. Gaston

        Copper Recycling Corp., 204 F.3d 149, 160 (4th Cir. 2000) (en banc) (noting, in discussing

        standing, that “[o]ne does not have to await the consummation of threatened injury to

        obtain preventive relief” (quoting Babbitt v. United Farm Workers Nat’l Union, 442 U.S.

        289, 298 (1979))). Rather, as we have noted, ripeness may be satisfied by a future injury,

        as long as that future injury is “not dependent on future uncertainties.” Doe, 713 F.3d at

        758.


                                                          34
USCA4 Appeal: 21-1839       Doc: 85         Filed: 12/22/2022      Pg: 35 of 35




               Plaintiffs argue that forcing them to litigate their claims one project at a time will

        be time- and resource-intensive, for them and for the courts. Certainly, it would be more

        efficient for the parties and the courts if we could adjudicate the 2020 Rule in one

        preemptive fell swoop. But such efficiency concerns cannot generate jurisdiction. See Ohio

        Forestry Ass’n, 523 U.S. at 735 (“[T]he Court has not considered this kind of litigation

        cost saving sufficient by itself to justify review in a case that would otherwise be unripe.”).

        And again, we are not saying that Plaintiffs will be unable to challenge the 2020 Rule at

        all. See South Carolina, 912 F.3d at 731 (“That . . . claims are not currently justiciable does

        not mean that they never will be so.”). They just will need to bring such a challenge under

        circumstances where they can present evidence sufficient to support federal-court

        jurisdiction.

                                                     III.

               For the reasons expressed, we affirm the district court’s dismissal of Plaintiffs’

        claims for lack of jurisdiction.

                                                                                          AFFIRMED




                                                            35